                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DOUG TRAHER,                                            :
                                                        :
                Plaintiff,                              :               CIVIL ACTION
                                                        :               No. 19-1202
                        v.                              :
                                                        :
REPUBLIC FIRST BANCORP, INC.,                           :
                                                        :
                Defendant.                              :


                                               ORDER

        This 13th day of January, 2020, for the reasons stated in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion to Dismiss (ECF 3) is

GRANTED IN PART and DENIED IN PART, as follows:

        Defendant’s Motion to Dismiss is GRANTED with respect to Count I of Plaintiff’s

Complaint because Pennsylvania law does not recognize a direct cause of action in contract

enforceable by an individual shareholder for breach of a corporation’s articles of incorporation

and, in any case, Plaintiff has failed to establish a literal breach of the corporation’s articles.

        Defendant’s Motion to Dismiss is DENIED with respect to Count II of Plaintiff’s

Complaint because I cannot conclude, on the record before me, that Plaintiff has not been

“aggrieved” by the corporation’s alleged miscounting of votes as that term is understood under

Pennsylvania law.



                                                          /s/ Gerald Austin McHugh
                                                        Gerald Austin McHugh
                                                        United States District Judge
